OPINION OF THE COURT
On summary consideration, order reversed, with costs, and the petition dismissed. Although petitioner was entitled to review the determination of the board either by appeal to the Commissioner of Education or by a special proceeding under CPLR article 78, he chose to appeal to the commissioner rather than resort to the courts in the first instance. Accordingly, the sole question on this appeal is whether the commissioner’s determination was arbitrary and capricious (Matter of Strongin v Nyquist, 44 NY2d 943); the rationality of the determination by the board is not the focus for appellate review. Applying the proper standard, it cannot be said as a matter of law that the determination of the Commissioner of Education was without a rational basis.
*874Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.